Citation Nr: 1046573	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to August 2000.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In March 2010, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's headaches are manifested by prostrating attacks 
that occur an average of once per month.


CONCLUSION OF LAW

From December 26, 2006, the criteria for an evaluation of 30 
percent, but no higher, for headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
February 2007 and April 2010 evidentiary development letters in 
which the RO advised the appellant of the evidence needed to 
substantiate his increased rating claim.  The appellant was 
advised in these letters of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and what 
evidence should be provided by VA.  These notices further advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the April 2010 letter was not issued prior 
to the initial adjudication of the Veteran's claim in March 2007.  
This claim, however, was subsequently readjudicated in an August 
2010 supplemental statement of the case.  Thus, any deficiencies 
in the content or timeliness of this notice letter would not be 
prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA and private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with this claim in February 2007 and April 2009.  The 
Board finds that these examination reports are adequate for the 
purpose of determining the claim that is decided herein.  During 
the examinations, the examiners elicited from the Veteran his 
history of complaints and symptoms, conducted thorough 
examinations, and provided clinical findings detailing the 
examination results.  For these reasons, the Board concludes that 
the reports of the February 2007 and April 2009 VA examinations 
provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation, the law provides that the effective date of the 
award 'shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application is 
received within one year from such date.'  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

The Veteran has claimed entitlement to an evaluation in excess of 
10 percent for migraine headaches.  This rating was assigned 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
code, a 10 percent evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in two months 
over the previous several months.  Migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 percent 
rating.  A 50 percent rating is warranted for migraine headaches 
with very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  This is the 
maximum rating available for migraine headaches pursuant to 
Diagnostic Code 8100.

The Veteran stated on the January 2007 claim form that he was 
treated for constant headaches and placed on Gabapentin 
(Neurontin) for occipital cephalgia in December 2006.  He 
reported side effects of light-headedness, constant nausea, and 
diarrhea.  

The February 2007 VA examination report reflects that the 
Veteran's headaches are intermittent with remissions.  He takes 
300mg Neurontin twice per day and Tylenol as needed.  His 
headaches respond well to treatment.  He has not been 
hospitalized for headaches.  He has migraine headaches weekly.  
He reported less than half of the attacks are prostrating and 
they usual last for hours.  This disability has significant 
effects on his usual occupation, as it results in increased 
tardiness and increased absenteeism.  It results in lack of 
stamina and pain.  It has no effects on his ability to bathe, 
dress, toilet, or groom himself.  It has moderate effects on 
chores, shopping, and feeding.  It has severe effects on sports 
and recreation.  It prevents exercise and traveling.

A March 2007 record reflects that the Veteran had severe 
occipital pain that responded fairly well to Neurontin.  It notes 
the Veteran's chronic headaches have been very stable.  

In his May 2007 notice of disagreement, the Veteran reported that 
his headaches are constant.  He reported that they cause him to 
feel weak, tired, exhausted, and at times incapacitated.  

In his February 2008 substantive appeal, the Veteran reported an 
increase in the frequency of his headaches and in his medication 
dosages.  He stated that he cannot go to the doctor every time he 
gets the headaches or he would lose his job.  He stated that the 
headaches occur at home and on the job.  The only way he can deal 
with them is with heavy, recurring dosages of medications and 
going into a quiet, darkened room until both time and his 
medication start to help.  He stated this causes may 
interruptions in his work and is a major distraction, both at 
work and in his personal life.  

The April 2009 VA examination report notes the Veteran has 
headaches every day, increasing in intensity.  Other than his 
medication for thrombocytosis, he is unable to identify 
aggravating factors.  Alleviating factors include lying still in 
his recliner, but his headache returns if he gets up and does 
anything.  No alleviating medications have been found to work.  
The flare-ups include pain and fatigue.  He reported that, while 
it is true that he has a headaches every day, some are worse.  
His worst days occur about four days per week.  His headaches are 
not prostrating in nature.  He has found no treatment to be more 
than modestly helpful.  

Based on this evidence, the Board finds that, resolving benefit 
of the doubt in favor of the Veteran, a rating of 30 percent is 
warranted.  The Board acknowledges that the April 2009 VA 
examination report describes the Veteran's headaches as non-
prostrating.  The Board notes, however, that the February 2007 VA 
examination report describes weekly headaches, less than half of 
which are prostrating.  This would correlate to at least one 
prostrating headache per month, thus satisfying the 30 percent 
rating criteria.  

The Board also finds, however, that the Veteran's headache 
symptomatology does not rise to such severity as to warrant the 
maximum 50 percent rating.  As noted above, such a rating would 
require migraine headaches with very frequent completely 
prostrating and prolonged attacks, productive of severe economic 
inadaptability.  While the May 2007 notice of disagreement 
reflects that the Veteran reported constant headaches, the Board 
does not find that overall evidence of record reflects frequent, 
completely prostrating symptomatology to warrant the 50 percent 
rating.  Most notably, the February 2007 VA examination report 
described fewer than half of his headaches as prostrating, while 
the April 2009 examination report characterized them as not 
prostrating.  

In this regard, the Board has considered assertions made by the 
Veteran as to the frequency and severity of his symptoms, 
particularly those offered in his substantive appeal.  For 
example, the Veteran stated that he has to go lay down in a dark, 
quiet room until his medication takes effect and his headaches 
pass.  The Board observes that, although the Veteran is a lay 
person, he is competent to report his headache treatment and the 
frequency of these headaches.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board also notes that there 
is no reason to doubt his credibility in that regard.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, in 
evaluating the severity of his disorder in regard to the criteria 
of Diagnostic Code 8100, the Board finds the Veteran's 
descriptions to be of some probative value.  However, in 
determining the degree to which his headaches could be considered 
"prostrating" or "completely prostrating" as contemplated by 
the regulation, the Board ultimately places more weight on the 
findings of competent health care specialists who considered the 
Veteran's reports, but also took into account their own medical 
expertise.  Most notably, the February 2007 VA examination report 
described fewer than half of his headaches as prostrating, while 
the April 2009 examination report characterized them as not 
prostrating.  Thus, the opinions of the competent health care 
specialists suggest that, at most, the Veteran's disability more 
closely approximates a disability picture consistent with a 30 
percent rating and no more.

The Board has also considered whether a rating in excess of 10 
percent is warranted at any time during the one-year period prior 
to VA's receipt of the Veteran's claim on January 24, 2007.  As 
noted above, in order to warrant an increased rating, the 
evidence from this period must demonstrate that a factually 
ascertainable increase in disability occurred.

A March 2006 private medical record notes the Veteran denied 
headaches.  Another March 2006 record notes that the Veteran 
reported severe pain behind his right eye that extended into the 
back of his head, which would be followed by profound weakness.  

An October 2006 record notes he reported frequent visual problems 
followed with some headaches, and the physician suspected the 
Veteran may have retinal or occipital migraine.  

A December 2006 record notes that the Veteran reported recurring 
headaches.  He reported they occur daily, particularly at work 
when he is reviewing budgets.  He reported these headaches are 
not as severe as his previous headaches.  Another December 2006 
record noted that the Veteran was seeking treatment for pain 
emanating from the posterior aspect of his neck, which had been 
occurring for about five months.  It noted no history of any 
migraines in the past and no visual problems.  He described the 
headaches as being constant and dull and of a severity of 7 out 
of 10.  The doctor assessed that the Veteran most likely had 
occipital cephalgia and prescribed Neurontin 300mg once at 
bedtime to slowly increase to twice daily.  

The Board finds that this evidence demonstrates a factually 
ascertainable increase in severity of the Veteran's headache 
symptoms as of December 26, 2006, the date of the earlier 
December 2006 treatment record.  The Board finds that the 
description of the headaches as occurring daily, as well as the 
necessary increase in the Veteran's medication, supports finding 
that the increase in the Veteran's headaches is factually 
ascertainable as of that date.  Therefore, the Board finds that 
the 30 percent disability rating for the Veteran's headaches is 
effective from December 26, 2006.


ORDER

On and after December 26, 2006, entitlement to a 30 percent 
rating for headaches is granted.


REMAND

As noted above, the Veteran has described his migraine headaches 
as being productive of severe interference with his employment.  
According to the record, the Veteran retired in July 2009.  
According to the February 2007 VA examination report, the 
Veteran's headaches alone have a significant effect on his usual 
occupation, resulting in increased tardiness and increased 
absenteeism.  

While the Veteran has not expressly stated that he retired due to 
his service-connected disabilities, the Board believes that such 
a claim is reasonably raised by the record.  He is currently in 
receipt of a 50 percent rating for sleep apnea; a 30 percent 
rating for headaches; 20 percent ratings for degenerative disc 
disease of the lumbar spine and right shoulder impingement status 
post arthroplasty; 10 percent ratings for hiatal hernia, 
thrombocytosis, and transient ischemic attacks; and 0 percent 
ratings for corneal ulcer to include vision loss due to 
refractive error, pulmonary venous hypertension with pulmonary 
edema, liver cysts with mediastinal lymph nodes, hematuria, 
cardiac palpitations associated with thrombocytosis, and diarrhea 
associated with thrombocytosis.  Combining these ratings under 38 
C.F.R. § 4.25 (2010), the Veteran has a combined evaluation for 
compensation of 80 percent. 

Considering the degree of impairment that has been demonstrated 
to be attributable to the Veteran's service-connected 
disabilities, the Board finds that the record reasonably raises 
the issue of a claim for TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).  The Court recently held 
that a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id. 
at 455.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the record has raised a claim for 
TDIU.  Furthermore, pursuant to the holding in Rice, a claim for 
TDIU is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or as part of a claim for increased compensation.  
Therefore, the Board finds that a remand is necessary so that the 
agency of original jurisdiction can provide appropriate notice on 
that aspect of the appeal.




Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
argument and evidence on the claim for TDIU.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


